91 F.3d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesus GUILLEN-ORELLANA, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70890.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Jesus Guillen-Orellana, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals dismissal of her appeal of the immigration judge's denial of applications for asylum and withholding of deportation.  The BIA based its dismissal on its conclusion that Guillen failed to file a timely notice of appeal with the BIA.


3
In her brief with this court, Guillen fails to address the timeliness issue, and instead argues that she should be granted asylum.  Because this "court's review is limited to the decision of the BIA," Elganer v. INS, 784, 787 (9th Cir.1991), we conclude that Guillen has waived her right to challenge the BIA's dismissal based on an untimely notice of appeal.  We will not consider Guillen's challenge to the immigration judge's denial of her asylum application.  Id.


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3